Citation Nr: 1110089	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for service-connected residuals of cold injury to hands and feet (previously rated as Reynaud's Syndrome).

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1961 to May 1964 and July 1967 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In February 2008, the Board remanded this claim for a new VA examination.  That development having been completed, the claim is now ready for appellate review.

During the June 2010, it was suggested that the Veteran may not have been able to  obtain and maintain certain types of gainful employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cold injury residuals of the right and left hands are manifested by symptoms of arthralgia or other pain, numbness, or cold sensitivity plus color changes and hyperhidrosis.

2.  The Veteran's cold injury residuals of the right and left feet and legs are manifested by symptoms of arthralgia or other pain, numbness, or cold sensitivity plus color changes and hyperhidrosis.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for the Veteran's cold injury residuals of the right hand are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Codes 7117, 7122 (2010).

2.  The criteria for a 30 percent disability rating for the Veteran's cold injury residuals of the left hand are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Codes 7117, 7122 (2010).

3.  The criteria for a 30 percent disability rating for the Veteran's cold injury residuals of the right foot and leg are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Codes 7117, 7122 (2010).

4.  The criteria for a 30 percent disability rating for the Veteran's cold injury residuals of the left foot and leg are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic Codes 7117, 7122 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants the claims for an increased disability rating.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the awards.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Board must review the entire record, but does not have to discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Residuals of Cold Injury to the Hands and Feet

Service connection for Raynaud's phenomenon with poor circulation of the feet and legs was established in a September 1984 rating decision, at which time a 20 percent disability rating was assigned, effective from August 1984.  In an August 2006 Statement of the Case, the disability was rephrased as residuals of cold injury to hands and feet (previously rated as Raynaud's syndrome).  

The Veteran is currently rated as 20 percent disabled under Diagnostic Code 7117, for Raynaud's syndrome.  The Veteran asserts his disability is more severe than what is represented by a 20 percent rating.  The Board notes that an additional applicable code is Diagnostic Code 7122, for cold injury residuals.

Private medical records from March 1999 indicate the Veteran reported bad circulation in his feet, and he was diagnosed with possible vascular claudication.  In February 2002, the Veteran reported worsening claudication symptoms in his calves with burning pain, bilaterally, from knees down.  He was diagnosed with claudication and a vascular surgeon consultation was suggested.  

VA outpatient records were reviewed.  In August 2004, the Veteran reported  chronic hand pain, and the noted assessment was chronic daily frostbite injury related hand pains.  

The Veteran was afforded a VA examination in January 2005.  The Veteran reported that significant exposure to cold caused pain and numbness in his toes and sometimes feet, which resolved quickly on returning to a warm environment.  In addition, he also began experiencing pain in his feet when walking more than 100 feet and fatigue in his legs when he walked lengthy distances.  He denied pain or claudication in the legs.  The examiner stated there was no objective sign of Raynaud's phenomenon, with minimum symptomatology that might be attributed to this prior diagnosis.  Examination revealed no deep calf tenderness or tenderness on compression of the toes or palpation of the feet.

VA outpatient records indicate that in January 2006, it was noted that it was a cold winter day, and the Veteran was having marked pain in his toes secondary to frostbite and Raynaud's syndrome.  Examination of his feet revealed cyanotic toes that were painful to palpitation.  In January 2008, it was noted that the Veteran had occasional paresthesia of both hands secondary to frostbite history.

The Veteran was afforded a VA examination in August 2008.  The Veteran reported that significant exposure to cold causes pain and numbness to his hands and feet, but primarily in his hands.  The pain was noted to resolve quickly upon returning to a warm environment.  The Veteran stated that over the past several years, he has experienced leg pains and fatigue.  He also stated that since his last VA examination, his second and third digits are locked upon wakening in the morning but that exercise loosens them.  He reported not being able to use small hand tools or do household repairs.  Examination revealed the Veteran walked with a normal gait, strength and sensation was normal in all extremities.  There was no calf tenderness and no muscular atrophy.  Extremities were pink, warm and dry without cyanosis or clubbing.  Examination of the hands revealed no swelling, and they had full strength.  He was able to oppose all digits.  Examination of the feet revealed no edema and they were pink, warm, and dry.  The impression was cold injury to the bilateral hands and feet.

A VA outpatient note from October 2009 indicated that the Veteran had a history of neuralgia in his hands secondary to frostbite in service.  Examination revealed his hand grasp was limited due to pain.  An X-ray from October 2009 revealed there were degenerative changes in the right hand.

The Veteran was afforded the most recent VA examination in June 2010.  The Veteran reported having cold sensitization, hyperhidrosis, paresthesia, numbness, and chronic pain.  He did not report recurrent fungal infections, breakdown, or ulceration of frostbite scars.  There was no disturbance in nail growth, no skin cancers, no arthritis, no joint stiffness, or limitation of motion of the affected areas.  The Veteran reported edema in his feet and ankles, bilaterally.  He also stated that he has changes in skin color in that when it gets cold, the skin on his fingertips turns white.  He denied any skin thickening or thinning.  He complained of numbness, tingling, burning and excessive sweating.  He also reported pain, especially in the second and third fingers of his right hand.  The Veteran denied pain in his feet, but he reported a burning sensation in them, daily.  Examination revealed the Veteran walked with a slight limp but used no assistive device.  There was slight edema of his bilateral upper and lower extremities.  The edema was noted to be worse in the lower extremities.  His fingertips were cool to the touch, especially his second and third fingertips of his right hand.  The Veteran had a 1 centimeter gap between all digits to the transverse crease of his right hand, but was able to oppose his thumb to his fingers, bilaterally, without any gaping.  His feet were noted to have non-pitting edema.  The examiner stated that the Veteran had Raynaud's phenomenon of the hands and a cold injury to the bilateral feet.  The examiner stated the Veteran did not have characteristic attacks of Raynaud's occurring at least daily, he did not have two or more digital ulcers with a history of characteristic attacks, and he did not have two or more digit ulcers, plus autoamputation of one or more digits and a history of characteristic attacks.

As stated previously, the Veteran is currently rated as 20 percent disabled under 38 C.F.R. § 4.104, Diagnostic Code 7117 for Raynaud's syndrome.  A rating of 20 percent is warranted when there are characteristic attacks occurring four to six times a week.  38 C.F.R. § 4.104, Diagnostic Code 7117.  A rating of 40 percent is warranted when there are characteristic attacks occurring at least daily.  Id.  A rating of 60 percent is warranted when there are two or more digital ulcers and a history of characteristic attacks; a rating of 100 percent is warranted when there is two or more digital ulcers, plus autoamputation of one or more digits and a history of characteristic attacks.  Id.  For this rating code, a characteristic attack consists of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and parethesias and precipitated by exposure to cold or by emotional upsets.  See Note, Diagnostic Code 7117.  Additionally, the evaluations are for the disease as a whole regardless of the number of extremities involved or whether the nose and ears are involved.  Id.

The Board notes that based on the evidence of record, the Veteran does not meet the requirement for a disability rating higher than 20 percent, under Diagnostic Code 7117.  As stated in the June 2010 VA examination, the Veteran does not have characteristic attacks of Raynaud's occurring at least daily, he does not have two or more digital ulcers with a history of characteristic attacks, and he does not have two or more digit ulcers, plus autoamputation of one or more digits and a history of characteristic attacks.  See June 2010 VA examination.  Therefore, a rating higher than 20 percent under Diagnostic Code 7117 is not warranted.

However, the Board has also considered whether any additional Diagnostic Codes are applicable.  The Board finds that Diagnostic Code 7122, for cold injury residuals, is applicable.  Under 38 C.F.R. § 4.104, Diagnostic Code 7122, a rating of 10 percent is warranted for arthralgia or other pain, numbness or cold sensitivity, and a rating of 20 percent is warranted for arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  The highest disability rating available of 30 percent, is warranted when there is arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  Additionally, Note (1) states to separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under diagnosed code 7122.  Furthermore, Note (2) states that each affected part (e.g., hand, foot, ear, nose) should be evaluated separately.

The Board finds that a separate 30 percent disability rating is warranted for each hand, based on Diagnostic Code 7122.  As evidenced in the treatment records and in the June 2010 VA examination, the Veteran experiences pain, numbness, and cold sensitivity plus color changes and hyperhidrosis in each hand.  This is the highest rating available under Diagnostic Code 7122.  Based on Diagnostic Code 7122, Note (1) an additional separate rating under Diagnostic Code 7117 is not appropriate, as Raynaud's symptoms were used to support the evaluation under Diagnostic Code 7122.

The Board finds that a separate disability rating of 30 percent for each foot is warranted.  Based on treatment records and VA examinations, the Veteran suffers from arthralgia or other pain, numbness, or cold sensitivity plus hyperhidrosis and color changes.  See June 2010 VA examination and January 2006 VA outpatient note.  As stated previously, based on Diagnostic Code 7122, Note (1) an additional separate rating under Diagnostic Code 7117 is not appropriate, as Raynaud's symptoms were used to support the evaluation under Diagnostic Code 7122.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's residuals of cold injury to do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the residuals of cold injury is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the residuals of cold injury have been awarded separate increased disability ratings of 30 percent for the hands and feet.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A 30 percent disability rating for residuals of cold injury of the right hand is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A 30 percent disability rating for residuals of cold injury of left hand is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A 30 percent disability rating for residuals of cold injury of the right foot and leg is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A 30 percent disability rating for residuals of cold injury of the left foot and leg is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

During the VA examination in June 2010, the examiner reported that it is clear that the Veteran could not obtain and maintain gainful employment in a job that required him to do repetitive motions with his right hand as the Raynaud's phenomenon would affect his employment because he would be unable to use small hand tools, unable to do repairs, unable to do any manual work for any period of time with his right hand, and he is right handed.  The examiner stated this would include an inability to obtain and maintain gainful employment in a sedentary job, including doing deskwork where he was required to type or file papers.  In this case, the issue of entitlement to a TDIU has been raised at the time that the Veteran was challenging the assigned disability rating for the service-connected residuals of cold injury.  Therefore, the claim of entitlement to a TDIU is part and parcel of the original claim and is properly before the Board.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his non-service-connected disabilities nor his advancing age may be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

To date, the Veteran has not been afforded a VA medical examination regarding whether his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  As such, the Board must remand this claim for such on opinion to be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   The RO/AMC must also consider whether referral for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16 would be warranted in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall then arrange for the Veteran to undergo an appropriate VA examination.  The claims file shall be made available to and reviewed by the examiner, and the examiner shall note such review in a legible examination report.  All studies deemed necessary by the examiner must be performed, and all findings reported in detail.

The examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities (residuals of cold injury to the right and left hands, cold injury to the right and left foot and leg, and bilateral hearing loss), either alone or in the aggregate, render him unable to secure and follow a substantially gainful occupation.  In rendering this opinion, the examiner shall disregard the Veteran's age and the impact of any non-service-connected disabilities.  A complete rationale for all opinions expressed must be provided in the examination report.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


